On the Merits.
The account had remained past due some time. It was placed in the hands of attorney for collection; afterward it was sent to the “ Bad Debt Collecting Agency,” of Chicago.
It was proven that this agency addressed letters to plaintiff in terms annoying and offensive.
They threatened, if he did not pay, to put his name in the list of debtors able and unv'illing to pay, also to advertise the account for sale.
As a matter of good taste and proper consideration these letters ■can not meet with approval.
They relied upon stinging expressions to effect the collection. The sending of such letters by a creditor has been held not to be a publication, and not actionable.
It is not proven that the threats were executed in any manner.
In addition to the threats contained in these letters, the plaintiff testifies that the defendant expressed a desire to crush him. The ■charge is not proven. The attorney who had the claim, and who is said to have communicated the threat, was not called as a witness.
Difference in statement arose between the plaintiff and the defendant, as witnesses, about this threat.5 The latter denies, the former affirms; the affirmative testimony trenches upon the hearsay; the plaintiff testified that he was told of threats to crush him.
The testimony fails to establish the facts alleged and that the plaintiff has suffered injury.
The verdict of the jury is correct.
Judgment affirmed.